            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH ROSHAUN REID,     :
        Plaintiff         :
                          :                     No. 1:18-cv-84
         v.               :
                          :                     (Judge Rambo)
UNITED STATES OF AMERICA, :
         Defendant        :

                                  ORDER

     AND NOW, on this 5th day of November 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   The Clerk of Court is directed to enter judgment in favor of Plaintiff
          Kenneth Roshaun Reid and against the United States of America;

     2.   Plaintiff is awarded $600.00 in damages in the above-captioned action;

     3.   The United States of America is directed to promptly pay this sum to
          Plaintiff pursuant to any applicable Bureau of Prisons’ policies; and

     4.   The Clerk of Court is directed to CLOSE the above-captioned case.



                                         s/Sylvia H. Rambo
                                         Sylvia H. Rambo
                                         United States District Judge
